NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CAROLINA B. CRUZ,                               No.    18-15548

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00775-RFB-GWF

 v.
                                                MEMORANDUM*
SABLES, LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                 Richard F. Boulware, II, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Carolina B. Cruz appeals pro se from the district court’s summary judgment

and dismissal order in her action alleging federal and state law claims arising from

a dunning letter. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s ruling on cross-motions for summary judgment. Guatay



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We affirm.

      The district court properly granted summary judgment for Sables, LLC on

Cruz’s Fair Debt Collection Practices Act (“FDCPA”) claim because Cruz failed to

raise a genuine dispute of material fact as to whether Sables, LLC violated the

FDCPA. See 15 U.S.C. § 1692f (prescribing “unfair or unconscionable means” of

collecting a debt, including conducting foreclosure proceedings without a “present

right to possession of the property”).

      Dismissal of Cruz’s claim under § 1692g of the FDCPA was proper because

Cruz failed to allege facts sufficient to state a claim. See 15 U.S.C. § 1692g(b)

(setting forth requirements for disputing a debt); Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” (citation and

internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                      18-15548